Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
With respect to claims 14-15 and 20, Applicant argues that layer 370 of Warner et al. may have cooled after heating, and therefore Warner et al. does not disclose “deposition of the second layer must be ‘on top of the heated region of the first layer’ and must occur after the step of ‘heating a region of the first layer.’” (Emphasis in Applicant’s response). This argument has been considered but is not persuasive. Even assuming, arguendo, that layer 370 of Warner et al. cools after heating as suggested by Applicant, there is nothing in the instant claims that precludes cooling of the previously heated layer. That is, the claims as written are open ended and do not preclude a cooling step. Layer 370 of Warner et al. is heated, and a second layer is deposited on layer 370, and therefore meets the claims.
Applicant also points to case law regarding “teaching away,” and modification of a reference making the reference unsatisfactory for its intended purpose. (Applicant’s response, page 7). These arguments have been considered but are also not persuasive. Claims 14-15 and 20 stand rejected under 35 U.S.C 102(a)(2) as being anticipated by Warner et al. The case law Applicant cites is applicable only to obviousness rejections; it is completely irrelevant to anticipation rejections. (See, e.g., Krippelz v. Ford Motor Co., 667 F.3d 1261, 1269 (Fed. Cir. 2012), “First and foremost, teaching away is not relevant to an anticipation analysis; it is only a component of an obviousness analysis.”)
Applicant further argues, with respect to independent claims 1 and 8, that the primary reference, Warner et al., “does not suggest any problem with regard to adhesion of material to the screw nor fluctuation of temperatures of the materials,” and therefore Warner et al. cannot be modified. This argument has been considered but is not persuasive. There is no requirement that the primary reference identify any problem to be solved. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). As taught by ‘456, a heated extruder screw prevents adhesion of material to the screw (title), and as taught by Pham et al., a heated extruder screw minimizes temperature fluctuations in the material. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have heated the extruder screw of Warner et al. to prevent adhesion of material to the screw and/or minimize temperature fluctuations in the material, as taught by ‘456 and Pham et al.
With respect to independent claim 1, Applicant argues that the heating elements 333 of Warner et al. do not surround the nozzle. This argument has been considered but is not persuasive. Fig. 7 of Warner et al. shows that heater units 333 at least partially surround the nozzle, which is no less than required by instant claim 1.
Applicant finally argues that “neither the specifications [sic] nor the figures [of Warner et al.] disclose or deal with curvilinear deposition.” This argument is not commensurate in scope with the claims. There is no requirement in the claims for curvilinear deposition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754